Citation Nr: 1108516	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-39 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cold exposure to the bilateral feet.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a positive tuberculosis (TB) test.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

5.  Entitlement to service connection for a right shoulder disorder.

6.  Entitlement to an increased evaluation for postoperative residuals of the right knee, currently assigned a 20 percent disability evaluation.

7.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

A hearing was held on September 16, 2010, by means of video conferencing equipment with the appellant in North Little Rock, Arkansas, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The merits of the Veteran's claim for service connection for residuals of cold exposure to the bilateral feet and the issues of entitlement to an increased rating for postoperative residuals of a right knee disorder and to TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  An unappealed August 2004 rating decision denied service connection for residuals of cold exposure to the bilateral feet.

3.  The evidence received since the August 2004 rating decision, by itself, or in conjunction with previously considered evidence, does relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of cold exposure to the bilateral feet.

4.  An unappealed September 2003 rating decision most recently denied service connection for a left shoulder disorder.

5.  The evidence received since the September 2003 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left shoulder disorder.

6.  An unappealed July 1992 rating decision denied service connection for a positive tuberculosis test.

7.  The evidence received since the July 1992 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a positive tuberculosis test.

8.  An unappealed July 1992 rating decision denied service connection for tinnitus.

9.  The evidence received since the July 1992 rating decision, by itself, or in conjunction with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim for service connection for tinnitus.

10.  The Veteran has not been shown to have a right shoulder disorder that is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision, which denied the claim for service connection for residuals of cold exposure to the bilateral feet, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2010).

2.  The evidence received subsequent to the August 2004 rating decision denying residuals of cold exposure to the bilateral feet is new and material, and the claim for service connection for residuals of cold exposure to the bilateral feet is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The September 2003 rating decision, which most recently denied service connection for a left shoulder disorder, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  The evidence received subsequent to the September 2003 rating decision is not new and material, and the claim for service connection for a left shoulder disorder is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

5.  The July 1992 decision, which denied service connection for a positive tuberculosis test, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

6.  The evidence received subsequent to the July 1992 rating decision is not new and material, and the claim for service connection for a positive tuberculosis test is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

7.  The July 1992 decision, which denied service connection for tinnitus, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

8.  The evidence received subsequent to the July 1992 rating decision is not new and material, and the claim for service connection for tinnitus is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2010).

9.  A right shoulder disorder was not incurred in active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter sent to the Veteran in August 2008.  That letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining such evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).   The letter also explained how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The August 2008 letter also satisfied the additional notice requirements pertaining to applications to reopen previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (U.S. Vet. 2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  As will be discussed below, his claims for service connection for residuals of cold exposure to the bilateral feet, a left shoulder disorder, a positive tuberculosis test, and tinnitus were denied in prior rating decisions.  The August 2008 letter did inform the Veteran that new and material evidence was needed to reopen the claims and provided him the definition of new and material evidence.  The letter also specifically informed him of why his claims were previously denied and of the need to provide evidence pertaining to those facts.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claims.  He has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the Veteran was provided the August 2008 letter prior to the initial decision in October 2008.  Therefore, the timing requirement has also been met.  

In addition, the Board concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as all identified and available private and VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claims.  He was also afforded an opportunity to testify at a hearing before the Board.

With regard to the Veteran's claims pertaining to residuals of cold exposure to the bilateral feet, a left shoulder disorder, a positive tuberculosis test, and tinnitus, the Board notes that they are applications to reopen previously denied claims.  Therefore, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claims are not reopened, and VA has no further duties to the Veteran with respect to those particular claims.  VA does not have a duty to provide the Veteran a VA examination if the claims are not reopened.  The law explicitly states that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim. 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his claims.  As will be discussed below, no new and material evidence has been submitted in conjunction with the positive tuberculosis test, left shoulder, and tinnitus claims, and thus, examinations are not required.  

Moreover, in the decision below, the Board has reopened the Veteran's claim for service connection for residuals of cold exposure to the bilateral feet.  Accordingly, regardless of whether the notice and assistance requirements have been met in this case, no harm or prejudice to the appellant has resulted. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With regard to the service connection claim for a right shoulder disorder, the duty to assist does include providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The RO did provide the Veteran a VA examination in September 2009 in connection with his claim for service connection for a right shoulder disorder.  The Board finds that the examination was adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests, to include x-ray.  The examiner also provided a rationale for his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Based on the foregoing, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed with a decision on these claims.  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996). For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).


I.  Residuals of Cold Exposure to the Bilateral Feet

The Veteran has claimed that his feet became wet working at a motor pool in the winter months in Kentucky, which caused a cold injury to his bilateral feet and chronic loss of his toe nails.  

Initially, the Board observes that the Veteran's claim for service connection for residuals of cold exposure to the bilateral feet was previously considered and denied by the RO in a rating decision dated in August 2004.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008, the Veteran essentially requested that his claim for service connection for residuals of cold exposure to the bilateral feet be reopened.  The October 2008 decision currently on appeal denied reopening the claim; however, a September 2009 statement of the case (SOC) did subsequently reopen the claim for service connection residuals of cold exposure to the bilateral feet and adjudicated the claim on a de novo basis.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for residuals of cold exposure to the bilateral feet.

As noted above, the August 2004 rating decision previously denied the Veteran's claim for service connection for residuals of cold exposure to the bilateral feet.  In that decision, the RO found that the available evidence did not corroborate his sustained exposure to cold during service.  It was also noted that the Veteran's service treatment records do contain any complaints, treatment, or diagnosis of a cold injury to the feet.  The RO further stated that exposure to extreme cold was not corroborated in his service treatment records, service personnel records, or by his military occupational specialty, which was noted to be a personnel administrative specialist.  

At the time of the August 2004 rating decision, the record contained the Veteran's service treatment records, which documented one complaint in October 1985 of dark nails on his feet and calluses after getting his feet wet working at the motor pool.  They were silent to any specific cold-related bilateral foot diagnosis.  The record also contained VA outpatient treatment records through March 2003 indicating treatment for tinea of the toe nails.  

The evidence associated with the claims file subsequent to the August 2004 rating decision includes VA medical records, an October 2009 VA examination report, and hearing testimony, as well as the Veteran's own assertions.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the August 2004 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for residuals of cold exposure to the bilateral feet.  This evidence is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes VA outpatient treatment records do note tinea of the toenails due to an in-service cold injury to the bilateral feet.  It is unclear if these notations (first appearing in December 2003) are based on the Veteran's reported history.  In addition, the Veteran was afforded a VA examination in October 2009 to ascertain whether his complaints of numbness and fungal infections of the toenails could be related to his service-connected bilateral pes planus.  The examiner at that time opined that the Veteran's numbness of the feet and onychomycosis are not related to pes planus, but instead are of separate etiology.  

In short, the new evidence includes at least some medical reference to an old military cold injury to the bilateral feet and a diagnosis of tinea of the toe nails (or onychomycosis) that is unrelated to his pes planus.  The medical evidence further documents the Veteran's complaints of foot numbness that was considered unrelated to his service-connected pes planus.

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  Therefore, the Board finds that this evidence provides a connection or possible connection between a current foot disorder and the Veteran's military service, and thus, it relates to an unestablished fact necessary to substantiate the claim.  As such, the new evidence raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for residuals of cold exposure to the bilateral feet.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


II.  Left Shoulder Disorder

The Veteran has claimed that he injured his left shoulder in numerous sports-related injuries in the military.  

Initially, the Board notes that the Veteran's claim for service connection for a left shoulder disorder was previously considered and denied in a July 1992 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran later filed an application to reopen his claim for service connection for a left shoulder disorder in June 2003.  However, the RO issued a rating decision in September 2003, which in pertinent part, denied reopening the claim on the basis that new and material evidence was not submitted.  Although he was informed of the decision and of his appellate rights, the Veteran did not submit a notice of disagreement.  Therefore, the September 2003 rating decision became final.  

In July 2008, the Veteran essentially requested that his claim for service connection for a left shoulder disorder be reopened.  The October 2008 decision currently on appeal denied reopening the claim; however, a September 2009 statement of the case (SOC) did subsequently reopen the claim for service connection for a left shoulder disorder and adjudicated the claim on a de novo basis.  Nevertheless, regardless of the RO's actions, the Board is required to consider whether new and material evidence has been submitted to reopen the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been recharacterized as whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disorder.

As noted above, the July 1992 rating decision denied service connection for a left shoulder disorder.  In that decision, the RO noted that there was no evidence of an injury to the left shoulder in service.  The September 2003 rating decision later denied reopening the claim because new and material evidence was not submitted.  In particular, it was noted that no VA treatment records pertained to a left shoulder disorder within the previous year and there was still no evidence showing that a left shoulder injury was occurred in or was caused by his military service.

At the time of the September 2003 rating decision, the evidence of record included the Veteran's service treatment records, which confirmed the Veteran incurred some sport-related injuries, to include to his left hand, but were silent to any specific left shoulder injury or diagnosis.  The record also contained an April 1992 VA examination indicating a claimed 1979 football injury to the left shoulder, but on examination, the examiner found no pathology warranting a left shoulder diagnosis.  The record further contained VA outpatient treatment records noting left shoulder complaints of pain. 

The RO, in denying the claim in September 2003, found no medical evidence of a chronic left shoulder disorder attributable to an in-service left shoulder injury.  Accordingly, in order for the evidence to be new and material, it would have to show that the Veteran currently has a medical diagnosis of a left shoulder disorder attributable to his military service.  

The evidence associated with the claims file subsequent to the September 2003 rating decision includes VA medical records, a September 2009 VA examination report, and hearing testimony as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a left shoulder disorder.

With respect to the VA medical records, the Board finds that many of these records are new in that they were not of record at the time of the September 2003 rating decision.  The Board does acknowledge that some of those records do document the Veteran's complaints of shoulder pain.  However, these additional VA medical records are not probative in that they do not provide an opinion relating a disorder to the Veteran's military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim, nor do they raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

In regards to the September 2009 VA examination report, the Board also finds that the evidence is new in that it was certainly not of record at the time of the September 2003 rating decision.  However, the VA examination report is not probative in that it does not provide any evidence relating a current left shoulder disorder to the Veteran's military service.  In fact, the examination report actually provides evidence weighing against the Veteran's claim.  In this regard, the examiner noted the Veteran's claimed in-service sports related injuries to his bilateral shoulders and diagnosed him with bilateral shoulder impingement syndrome.  The examiner opined, however, that the Veteran's shoulder impingement was not likely attributable to any in-service sports-related injury, but rather attributable to the aging process and occupational stresses.  The examiner rationalized that the Veteran's sports-related injuries were soft tissue injuries and would not likely develop into impingement syndrome.  

With respect to the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issue for purposes of reopening the claim.  The Veteran's testimony reiterated his arguments of in-service left shoulder injuries related to his current left shoulder pain.  However, the record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the September 2003 rating decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran has a current left shoulder disorder that is related to his military service.  Instead, it provides evidence to the contrary.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a left shoulder disorder.


III.  Positive Tuberculosis Test

The Veteran has claimed that he tested positive for tuberculosis while in the military in January 1992.  

Initially, the Board notes that the Veteran's claim for service connection for a positive tuberculosis test was previously considered and denied in a July 1992 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008, the Veteran essentially requested that his claim for service connection for a positive tuberculosis test be reopened.  The October 2008 decision currently on appeal denied reopening the claim; however, a September 2009 statement of the case (SOC) did subsequently reopen the claim for service connection for a positive tuberculosis test and adjudicated the claim on a de novo basis.  Nevertheless, regardless of the RO's actions, the Board is required to consider whether new and material evidence has been submitted to reopen the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been recharacterized as whether new and material evidence has been submitted to reopen a claim for service connection for a positive tuberculosis test.

As noted above, the July 1992 rating decision denied service connection for a positive tuberculosis test.  In that decision, the RO indicated that a positive tuberculosis test is not disability under the law.  

At the time of the July 1992 rating decision, the record contained service treatment records, which confirmed that the Veteran had a positive PPD test, but were silent as to any actual diagnoses of tuberculosis.  The record also contained an April 1992 VA examination, which merely noted the Veteran's January 1992 positive tuberculosis test.  The examiner did not diagnose the Veteran with tuberculosis or any other diagnosis related to the positive PPD test.  

The evidence associated with the claims file subsequent to the July 1992 rating decision includes VA medical records, a June 2006 State Health Department TB test, and hearing testimony, as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for a positive tuberculosis test.

The RO, in denying these claims in July 1992, found no medical evidence of a current diagnosis related to the Veteran's military service.  Accordingly, for evidence to be new and material in this matter, it would have to show that the Veteran currently has a medical diagnosis related to his military service.  

With respect to the VA medical records, the Board finds that many of these records are new in that they were not of record at the time of the July 1992 rating decision.  The Board does acknowledge that some of those records do note the Veteran's positive tuberculosis test.  However, these additional VA medical records are not probative in that they do not document any current diagnosis of tuberculosis.  Nor do they provide an opinion relating a disorder to the Veteran's military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

In regards to the June 2006 State Health Department tuberculosis test, the Board also finds that the record is new because it was not associated with the claims file at the time of July 1992 rating decision.  The skin test came back positive for tuberculosis "germs," but the chest x-ray at that time was negative for tuberculosis.  As such, the additional evidence does not show that the Veteran currently has tuberculosis or any other related disorder that can be attributed to his military service and does not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that this report is not material.

With respect to the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issues for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the July 1992 rating decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran has a current disorder that is related to his military service.  Indeed, none of the additional evidence indicates the Veteran currently has diagnoses of tuberculosis or any other related disorder that is attributable to his military service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for a positive tuberculosis test.


IV.  Tinnitus

The Veteran has claimed that he was routinely exposed to noise in the military, which has caused ringing and muffling in his ears.  

Initially, the Board notes that the Veteran's claim for service connection for tinnitus was previously considered and denied in a July 1992 rating decision.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2008, the Veteran essentially requested that his claim for service connection for tinnitus be reopened.  The October 2008 decision currently on appeal denied reopening the claim; however, a September 2009 statement of the case (SOC) did subsequently reopen the claim for service connection for tinnitus and adjudicated the claim on a de novo basis.  Nevertheless, regardless of the RO's actions, the Board is required to consider whether new and material evidence has been submitted to reopen the previously denied claim. See Barnette v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  Thus, the issue on appeal has been recharacterized as whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

As noted above, the July 1992 rating decision denied service connection for tinnitus.  In that decision, the RO noted that there were no complaints of tinnitus in service.  The RO did observe that he complained during a VA examination of intermittent humming tinnitus that had persistent for two and a half years.  However, service connection was denied because the disorder was not shown in service and was not secondary to acoustic trauma, a head injury, or a concussion.

At the time of the July 1992 rating decision, the record contained the Veteran's service treatment records, which confirmed that he was "routinely exposed to hazardous noise."  There was also an April 1992 VA examination report documenting his complaints of intermittent tinnitus.  

The evidence associated with the claims file subsequent to the July 1992 rating decision includes VA medical records and hearing testimony, as well as the appellant's own assertions.  However, the Board finds that such evidence is not new and material within the meaning of the laws and regulations set forth above, and as such, there is no basis to reopen the claim for service connection for tinnitus.

The RO, in denying the claim in July 1992, found no medical evidence of current diagnoses related to his military service.  Accordingly, for evidence to be new and material in this matter, it would have to show that the Veteran currently has a diagnosis of tinnitus related to his military service.  

With respect to the VA medical records, the Board finds that many of these records are new in that they were not of record at the time of the July 1992 rating decision.  However, these additional VA medical records are not probative in that they do not provide an opinion relating tinnitus to the Veteran's military service.  As such, the records do not relate to an unestablished fact necessary to substantiate the claim and do not raise a reasonable possibility of substantiating the claim.  Therefore, the Board finds that the VA medical records are not new and material.

With respect to the appellant's statements, the Board finds that the Veteran's assertions alone cannot be dispositive of the issues for purposes of reopening the claim.  The record on appeal does not indicate that the appellant has the expertise to provide an opinion that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of a disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, laypersons are not competent witnesses when it comes to offering medical opinions or diagnoses, and such evidence does not provide a basis on which to reopen a claim of service connection. Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's assertions are not deemed to be "new and material evidence" and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the July 1992 rating decision continues to be absent.  Specifically, there remains no medical evidence showing that the Veteran currently has tinnitus that is related to his military service.   Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for tinnitus.


V.  Right Shoulder Disorder

The Veteran has claimed that he has a right shoulder disorder that is related to in-service sports-related injuries.  

The Board does acknowledge that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's service treatment records do show that he injured his right shoulder playing basketball in January 1985.  However, the remainder of his service treatment records are negative for any other complaints, treatment, or diagnosis of a right shoulder disorder.  The records are devoid of findings consistent with in-service incurrence of a chronic right shoulder disorder.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry here then is whether the Veteran's current right shoulder disorder is related to his in-service injury or any other incident of his military service.  The Board concludes it is not.

After service, VA outpatient treatment records indicate treatment largely unrelated to his right shoulder.  The Veteran was afforded a VA examination in September 2009 during which the examiner noted the Veteran's reported in-service sports-related injuries to his shoulders, and upon physical examination, diagnosed the Veteran with bilateral shoulder impingement syndrome.  However, the examiner opined the Veteran's shoulder disorder was unlikely related to his in-service injuries and was more likely related to the aging process and occupational stressors.  The examiner explained the Veteran had normal shoulder x-rays in 1992 with "quiet" treatment records through the last decade showing no documentation of chronic complaints.  The examiner also noted that the Veteran's in-service right shoulder injuries were "soft tissue type injuries," and therefore, resolve with time and are unlikely to develop into impingement syndrome.  Accordingly, the examiner found it more likely that the Veteran's impingement syndrome is related to aging and occupational stresses over the years.

The Board finds the September 2009 VA examination opinion persuasive.  It is based on a thorough examination of the Veteran and a complete review of the claims folder.  Moreover, no medical professional has ever linked the Veteran's right shoulder disorder to any incident of his military service. 

The Board has considered the Veteran's statements.  In accordance with the recent decision of the United States Court of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is credible regardless of the lack of contemporaneous medical evidence.  The provisions concerning continuity of symptomatology do not, however, relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

Although the Board does not doubt the Veteran's belief that his shoulder disorder is related to in-service injury, he is a layman and unable to make such a medical determination.  See Rucker, 10 Vet. App. at 74.  Rather, the most probative medical evidence in this case does not support a causal connection of any current right shoulder disorder and his military service.  No medical professional has ever linked the Veteran's current right shoulder diagnosis to any incident of service.  

In light of the medical evidence described above, the Board finds that service connection is not warranted.  Direct service connection requires a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The most probative evidence of record is against such a finding in this case.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).




ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for residuals of cold exposure to the bilateral feet is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a left shoulder disorder is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for a positive tuberculosis test is denied.

New and material evidence not having been submitted, the application to reopen a claim of entitlement to service connection for tinnitus is denied.

Service connection for a right shoulder disorder is denied.




REMAND

Service Connection (Bilateral Feet)

The Veteran claims that he sustained a cold weather injury to his feet after they became wet in a motor pool while in service.  He has asserted that his toe nails have chronically grown discolored and regularly fall off since that time.  

As previously discussed, the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records confirm that he was treated on one occasion in October 1985 with complaints of discolored toenails and callused feet after getting his feet wet while working at a motor pool.  At that time, no diagnosis was made, and the Veteran was never seen for any further treatment. 

VA outpatient treatment records reflect a diagnosis of tinea of the toenails since 2003, and a VA outpatient treatment record dated in December 2003 noted that the Veteran has tinea of the toenails secondary to a cold injury in the military.  However, it appears that this notation may be based only on the Veteran's reported history.  The Board notes that mere recitation of the Veteran's self- reported lay history would not constitute competent medical evidence of diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 406 (1996). 

The Board also finds it significant that an October 2009 VA examiner opined that the Veteran's complaints of numbness of the feet and onychomycosis (fungal nail infection) are not related to his service-connected pes planus.  

In short, it is clear the Veteran had at least one in-service incident of foot problems unrelated to pes planus, which includes complaints similar to his current diagnoses of tinea of the toenails and onychomycosis.  Accordingly, a VA examination is necessary to determine the nature and etiology of any current disorder.  


Increased Rating (Right Knee)

With regard to his increased rating claim, the Veteran contends that his right knee is worse than currently rated.  He has stated that he requires a knee brace to perform the most basic functional tasks, such as climbing stairs or sitting for prolonged periods.

With regard to increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in connection with his right knee disability in September 2008.  At that time, the examiner indicated that the Veteran complained of pain, weakness, and some limited motion, but he did not have crepitus, instability, or a need for assistive devices.  Since that time, VA outpatient treatment records indicate continuing treatment for right knee pain and the issuance of a right knee brace, as well as several subsequent right knee brace replacements.  The Veteran further testified that he would be unable to climb stairs, sit for prolonged time periods, or walk without his right knee brace.  

In light of the VA outpatient treatment records and the Veteran's testimony, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from April 2010 to the present.


TDIU

The Court has recently held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted. Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically asserted during his September 2010 hearing that he is unable to work due, at least in part, to his service-connected right knee disability.   Therefore, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).

2.  The RO should request the Veteran's VA treatment records from April 2010 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available

3.  After obtaining the above records to the extent available, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of cold exposure to the bilateral feet.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran was treated during service in October 1985 with complaints of discolored toenails and callused feet after getting his feet wet while working at a motor pool.  His VA treatment records also document him as having tinea of the toenails.

The examiner should identify all current foot disorders (other than the Veteran's service-connected bilateral pes planus).  For each diagnosis identified, the examiner should state whether it is at least as likely as not that the current disorder is related to the Veteran's symptomatology or a cold injury in service or is otherwise causally or etiologically related to his military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After obtaining the above records to the extent available, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected postoperative residuals of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service- connected right knee disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. T he examiner should further address the effect of the Veteran's service connected right knee disability on his employability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  The RO should also undertake any other development it determines to be indicated.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.  

The Board also takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


